1 \ GORDON R. SIHHONDS.
1932489 Robertson Unit
i2071 FH 3522
Abilene$ Texas 79601-8799

555 , 390~0/

September 285 gold n . HE©EUVED HN

non, Abel Acosta, Clerk
Texas Court of Criminai_Appeais
P.O. Box 12308 -- Capitoi Station

©©UHTOFCHMMNALAPPEABS

GCT 05 2015

nussm,_ iean 78711-2308 Qb@m@@Si/’a CF@;;§<

RE: Ex parte barren Ford@ No. WR-83¢320-Oi

Dear Mr. Acosta:

On Januaty 8, 2015¢ as Petitioner I submitted th
enced application on behalf of Applicant Ford.' On Jn
Court dismissed lthe application for non~conpliance
of the Ruies.o£ Appellate Procedure. waturally when
application 1 made carbon copies for mysel£@ and for
I am in need of a copy of the grounds pled{ but I am
my»copyy and Mrf Ford has gone honea taking his copy
fortunately for ne( l think I nay have inadvertently

away.

I ask that you please provide me with a copy of¢
prising GROUND one and GRounD Two{ 1 believe it was
totait I an indigent and unable to pmcchase the copi
require payment let ne know the costs and I will try

ney somewhere .
l thank you so very nuch{ in advance, for your

rous assistance with this matter.

Vety respectfullyq
four most obed

e above refer-
ne 3( 2015 the
with Rule 73.1
I prepared the
nt. Fotd. Nou
unable to find
with nina Un-r

thrown ny copy

the pages con-
five (5) pages
esq but if you
to get the mo-

kind and gene-`

I remain,
ient servant¢

Q%QQ,LPW

Gotdon R. Simmonds

GRS/grs

ccs Mr.ETotes
m Ca§e Fiie